DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the Pre-Brief Appeal decision to reopen prosecution of the application on 04/18/2021:
Claims 1-3, 5-6, 8-9 and 11-17 are currently pending.
Claim 18 is withdrawn.
The cancellation of claims 4, 7 and 10 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the setter of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US Pub 20160107297) and further in view of Sakai (US Pub 20150047866).

Regarding Claim 1, Ishikawa discloses an electric working machine (1-Fig. 1) comprising: 
a motor (4-Fig. 1), 
a spindle (7-Fig. 1) configured to be rotated by the motor, 
a hammer (14-Fig. 1) arranged around the spindle, 
a coil spring (16-Fig. 1) configured to bias the hammer towards a front of the electric working machine (paragraph [0074]), 
an anvil (15-Fig. 1) configured to be rotatably supported in a front side of the hammer (paragraph [0074]) and to receive an impact by the hammer (paragraph [0077]), 
a trigger switch (21-Fig. 1) configured to be manipulated by a user of the electric working machine to manipulate rotational state of the motor (paragraph [0090]), 
a control circuit (46-Fig. 2) configured to initiate the motor at a preset low speed rotation in response to a manipulation on the trigger switch (paragraph [0109], the control circuit is capable of setting low speed operation mode), 
the control circuit being further configured to change a rotational state of the motor (paragraph [0110]), in response to an establishment of a condition (examiner will interpret “a condition” as a user defined parameter inputted into the control circuit, such as a mode, specific time interval, specific number of detected hits or other user defined parameters for operation of the device) for change after the motor is initiated (S310 to S390-Fig. 5 and paragraphs [0132] and [0136-0138], after motor is initiated, S310 to S390 are yes/no determinations made upon a detected condition), from the low speed rotation to a high speed rotation (Fig. 9 and paragraph [0164], the interpreted condition is set to high speed mode, control circuit switches from low to high speed target duty with corresponding increase in current and rotational speed based on number of hits and elapsed time as shown in Fig. 9, t3 to t4 time interval), the control circuit being configured to determine a magnitude of a load imposed on the motor (applicant’s specification, paragraph [0125] and Figs. 15 and 17, describe the control circuit 80 determines whether the detected current value, which is detected in the electric current detection circuit 76, exceeds the electric current threshold value that is preset for determining the load; as best understood, the office has interpreted the applicant’s specification as, the control circuit determines the load imposed on the motor as a function of the current detected relative to a preset current value; the examiner notes that magnitude is measurement of a value, and Ishikawa discloses: paragraphs [0106-0107], circuit 54 detects the current flowing to the motor and control circuit 46 receives the detected current from circuit 54, is interpreted as determining a magnitude of a value, in this case, the electrical current value, because Figs. 7, 9 and 10 would require current to be measured over a period of time in order to produce a current vs. time graph; further Fig. 5, S340 and S380 and paragraphs [0137-0147], describe a low and high speed target value set for controlling motor driving process S350, the office has taken the position that Ishikawa, as explained above, discloses the limitation “the control circuit being configured to determine a magnitude of a load imposed on the motor” because the control circuit of Ishikawa is capable of determining the load imposed on the motor as a function of the current detected by a current detection circuit and comparing the detected value relative to the high or low speed target value set to set a motor driving process) in the low speed rotation (Fig. 9 and paragraph [0193-0194], rotation speed of motor 4 is reduced as the load applied to the motor is increased), and the control circuit being further configured to set (Fig. 7, motor drive unit controls the rotation speed and current draw of the motor), based on the magnitude of the load determined (Fig. 9 and paragraph [0193-0194], rotation speed of motor 4 is reduced as the load applied to the motor is increased), a control variable (Fig. 7, a speed mode with corresponding current and duty cycle is interpreted as a control variable) of the motor in the high speed rotation (Fig. 7 and paragraph [0147], high speed mode) and/or the condition for change (Fig. 7, intervals t1-t3 are interpreted as conditions for change).
Ishikawa discloses, as detailed above, a control circuit which receives a detected current from a circuit detection circuit, wherein the control circuit will switch the current flow to the motor based upon a determined condition, additionally, one of ordinary skill in the art would have recognized that a control circuit detecting a current flow is equivalent to a control circuit measuring a current flow as taught by Sakai.
Sakai teaches a control circuit (41-Fig. 2) being configured to determine a magnitude of a load imposed (Fig. 2 and paragraph [0042], circuit 48 measures the current and communicates the measured current value to circuit 41, whereby the driving power supplied to the motor is adjusted so as to be a set value and paragraph [0045], the torque of the motor is determined by a current measurement value in the current detection circuit 48; is interpreted as the load of a motor being determined by the current flowing through the motor) on a motor (3-Fig. 2), and the control circuit being further configured to set (paragraph [0042], part 41 adjust power delivered to the motor to a set value based on a measured current value), based on the magnitude of the load determined (paragraph [0042], part 41 adjust power delivered to the motor based on a measured current value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have further defined the current detection and control circuits of a power tool, as taught by Ishikawa, that the detection circuit is capable of measuring a current flowing through an electric motor and that a control circuit is capable of adjusting the flow of power to a motor, as taught by Sakai, so to provide an electric tool configured to detect load condition of a motor by a variation in a rotation speed of the motor (paragraph [0009], Sakai).

Regarding Claim 2, Ishikawa discloses an electric working machine (1-Fig. 1) comprising: a motor (4-Fig. 1), 
a controller (paragraph [0105], control circuit 46 comprises a CPU) configured to initiate the motor at a preset low speed rotation (paragraph [0109], the control circuit is capable of setting low speed operation mode), the controller being further configured to change a rotational state of the motor (paragraph [0110], the control circuit is capable of controlling and changing the rotational state of the motor by setting a driving duty ratio), in response to an establishment of a condition (examiner will interpret “a condition” as a user defined parameter inputted into the control circuit, such as a mode, specific time interval, specific number of detected hits or other user defined parameters for operation of the device) for (S320 and S330-Fig. 5 and paragraphs [0132] and [0136-0138], after motor is initiated, S330 determines the interpreted condition of the operation mode being set to a high or low speed mode), from the low speed rotation to a high speed rotation (Fig. 9 and paragraph [0164], the interpreted condition is set to high speed mode, control circuit switches from low to high speed target duty with corresponding increase in current and rotational speed based on number of hits and elapsed time as shown in Fig. 9, t3 to t4 time interval), and
a setter (paragraph [0113], a control process to be executed by the control circuit 46) configured to determine a magnitude of a load imposed on the motor (applicant’s specification, paragraph [0125] and Figs. 15 and 17, describe the control circuit 80 determines whether the detected current value, which is detected in the electric current detection circuit 76, exceeds the electric current threshold value that is preset for determining the load; as best understood, the office has interpreted the applicant’s specification as, the control circuit determines the load imposed on the motor as a function of the current detected relative to a preset current value; the examiner notes that magnitude is measurement of a value, and Ishikawa discloses: paragraphs [0106-0107], circuit 54 detects the current flowing to the motor and control circuit 46 receives the detected current from circuit 54, is interpreted as determining a magnitude of a value, in this case, the electrical current value, because Figs. 7, 9 and 10 would require current to be measured over a period of time in order to produce a current vs. time graph; further Fig. 5, S340 and S380 and paragraphs [0137-0147], describe a low and high speed target value set for controlling motor driving process S350, the office has taken the position that Ishikawa, as explained above, discloses the limitation “the control circuit being configured to determine a magnitude of a load imposed on the motor” because the control circuit of Ishikawa is capable of determining the load imposed on the motor as a function of the current detected by a current detection circuit and comparing the detected value relative to the high or low speed target value set to set a motor driving process) in the low speed rotation (Fig. 9 and paragraph [0060], controlled changes in rotation speed, high and low speed modes, and current draw of the motor), the setter being further configured to set (Fig. 7, motor drive unit controls the rotation speed and current draw of the motor), based on the magnitude of the load determined (Fig. 9 and paragraph [0193-0194], rotation speed of motor 4 is reduced as the load applied to the motor is increased), a control variable (Fig. 7, a speed mode with corresponding current and duty cycle is interpreted as a control variable) of the motor in the high speed rotation (Fig. 7 and paragraph [0147], high speed mode) and/or the condition for change (Fig. 7, intervals t1-t3 are interpreted as conditions for change).
Ishikawa discloses, as detailed above, a control circuit which receives a detected current from a circuit detection circuit, wherein the control circuit will switch the current flow to the motor based upon a determined condition, additionally, one of ordinary skill in the art would have recognized that a control circuit detecting a current flow is equivalent to a control circuit measuring a current flow as taught by Sakai.
(41-Fig. 2) being configured to determine a magnitude of a load imposed (Fig. 2 and paragraph [0042], circuit 48 measures the current and communicates the measured current value to circuit 41, whereby the driving power supplied to the motor is adjusted so as to be a set value and paragraph [0045], the torque of the motor is determined by a current measurement value in the current detection circuit 48; is interpreted as the load of a motor being determined by the current flowing through the motor) on a motor (3-Fig. 2), and the control circuit being further configured to set (paragraph [0042], part 41 adjust power delivered to the motor to a set value based on a measured current value), based on the magnitude of the load determined (paragraph [0042], part 41 adjust power delivered to the motor based on a measured current value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have further defined the current detection and control circuits of a power tool, as taught by Ishikawa, that the detection circuit is capable of measuring a current flowing through an electric motor and that a control circuit is capable of adjusting the flow of power to a motor, as taught by Sakai, so to provide an electric tool configured to detect load condition of a motor by a variation in a rotation speed of the motor (paragraph [0009], Sakai).

Regarding Claim 3, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the setter is configured to set a target value of the control variable (Fig. 6 and paragraph [0165], high and low speed target value have a corresponding drive duty ratio). 

Regarding Claim 5, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the setter is configured to set the target value such that the target value increases in response to the magnitude of the load being greater than a preset load threshold value (Fig. 7, time elapse greater than t3, shows a low speed target duty (interpreted as the preset load threshold value) to high speed target duty with a corresponding increase in current and rotational speed).

Regarding Claim 6, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the setter is configured to set a conduction parameter of the motor as the control variable (paragraph [0018], conduction current is controlled by the control circuit), wherein the conduction parameter corresponds to a magnitude of current supplied to the motor (S530-Fig. 6 and paragraph [0150], additional value A is a current output value).

Regarding Claim 8, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the setter is configured to set the conduction parameter such that the conduction parameter increases in response to the magnitude of the load being greater than a preset load threshold value (Fig. 7, time elapse after t3 where rotational speed and current load are increase during a change from low speed target duty (interpreted as the preset load threshold value) to high speed target duty).

Regarding Claim 9, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the conduction parameter corresponds to a duty ratio for a pulse width modulation control of the magnitude of the current (Fig. 10, high speed mode has a corresponding increase in driving duty ratio and current).

Regarding Claim 11, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches an impact mechanism (6-Fig. 1), and an impact detector (paragraph [0118]) configured to detect an impact by the impact mechanism (paragraph [0118]).

Regarding Claim 12, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the condition for change is established in response to the number of the impact detected by the impact detector reaching a given number (S250-Fig. 4) in the low speed rotation (Fig. 9, t2 to t3, hitting in low speed mode).

Regarding Claim 13, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the setter is configured to set the given number (S250-Fig. 4 and paragraph [0127], specified number is a user designated number of hits) in accordance with the magnitude of the load determined (Fig. 7, t2 to t3, low speed mode hitting started has a change in current).

Regarding Claim 14, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the setter is configured to set the given number such (Fig. 7, time elapse after t3, current load and number of hits increases in change from low speed target duty (interpreted as the preset load threshold value) to high speed target duty).

Regarding Claim 15, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the controller is configured to accumulate a length of time (Fig. 9, intervals of t1 to t4 is interpreted as lengths of time) when a -45 -magnitude of conduction current to the motor in the low speed rotation is equal to or greater than a preset electric current threshold value (Fig. 7, interval from t2 to t3, current is equal to or greater than the low speed target duty ), and wherein the condition for change is established in response to the accumulated length of time reaching a given length of time (Fig. 7, time elapse after t3, the number of hits increase with a corresponding change in current and rotational speed).  It is noted that a driving duty cycle is determined by current and pulse timing, and would require a measurement of current in order to determine a speed target duty ratio.

Regarding Claim 16, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the setter is configured to set the given length of time in accordance with the magnitude of the load determined (Fig. 7, interval of t2 to t3, a time interval with a current value in the low speed mode).

Regarding Claim 17, Ishikawa and as modified by Sakai in the parent claim, Ishikawa further teaches wherein the setter is configured to set the given length of time such that the given length of time increases in response to the magnitude of the load being greater than a preset load threshold value (Fig. 7, time elapse after t3, time and current increase with a change from low speed target duty (interpreted as the preset load threshold value) to high speed target duty).

Response to Arguments
Applicant's arguments filed in a Pre-Appeal Conference Request filed on 03/05/2021 have been fully considered but they are not persuasive. 

Applicant’s argument on page 3, 1st paragraph that:
Ishikawa does not disclose that the control circuit 46 can “determine the magnitude of a load imposed on the motor in the low speed rotation”.  
The examiner disagrees because the applicant’s current detection circuit which interface with the control circuit is disclose Ishikawa, and as cited above in claims 1 and 2 rejection, magnitude is a measured value, and a current detection circuit is generally accepted to be an amp meter which measures current, additionally the office has cited Sakai as a teaching of a current detection circuit measuring the current flowing to the motor, a load imposed on a motor is can be related to the power of a motor, which is generally accepted as power = voltage*current, wherein if the current is detected and measured, the load of the motor can be determined, additionally, Ishikawa utilizes a 

Applicant’s argument on page 3, 2nd paragraph that:
Paragraph 60 states “Fig. 9 is a time chart showing a control target and changes in rotation speed and current of a motor in the first variation.”  Nothing in this paragraph relates to the magnitude of a load imposed on a motor. 
The examiner disagrees because, magnitude is a measure of a value and load imposed on an electric motor may be determined by current flow through the motor and the rpm at which the motor is operating, which is shown on in Fig. 9 as current, time and rpm.

Applicant’s argument on page 3, 3rd paragraph that:
Fig. 9 is similarly deficient. As described in paragraph 60, that figure plots values such as current, rotation speed and advance angle versus time.  There is no magnitude of a load imposed on a motor.
The examiner disagrees because the applicant specification use a current value to determine a load; Fig. 9 plots values such as current, rotation speed and advance angle versus time, are measurements of a values, current and rpm, in order to determine a load imposed on a motor as disclosed in applicant’s specification.

Applicant’s argument on page 3-4, 6th to1st paragraphs that:


The Examiner disagrees, as explained in previous argument above, magnitude is a measured value, Fig. 9 would require a measured current, rpm and time in order to produce the graph with the plotted values, additionally Sakai is cited to further elaborate that a current detection circuit can measure a current value and communicate the measured value to a control circuit in order to determine a load imposed on a motor.

Applicant’s argument on page 4, 2nd paragraph that:
Also, interpreting '"load imposed on the motor' as the torque being generated by the motor, wherein torque produced by a motor is directly related to the current draw of the motor" (Office Action at p. 5) is not reasonable. If the magnitude of a torque generated by the motor (i.e. a generated torque) is equivalent to the magnitude of a load imposed on the motor (i.e., an imposed torque), the motor does not rotate. The generated torque should be greater than the imposed torque during rotation of the 
The examiner disagrees because applicant’s specification is using a current value to determine a load, and power produced by an electric motor can be determined by P = voltage*current, so if the values of voltage and current are known, then power, in watts can be determined and torque produce by an electric motor is Torque = Power / RPM, in this instance, Fig. 9 of Ishikawa discloses plots of the values of current, rpm and time, wherein it would be reasonable for the examiner to interpret the plot values as a magnitude of a load imposed on a motor because the applicant is also using a current value to determine a load; additionally, Sakai is incorporated as a further teaching of a current detection circuit measuring a value of current and communicating the current value to the control circuit to adjust the power delivered to the motor, which in turn dictates the rpm of the motor.

Applicant’s argument on page 4, paragraphs 4 and 5; have been answered in the response to applicant’s arguments to claim 1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731